Exhibit 10.10

LEASE AGREEMENT

THIS LEASE AGREEMENT (the “Lease”) dated the ___th day of __________, 2013, to
be effective as of September 19, 2013 (“Effective Date”), by and between
UNIVERSAL ENTERTAINMENT SAS, INC., a Florida corporation (hereinafter called
“Lessor”), and VOMBLOM & POMARE S.A. y/o Claudia Cifuentes Robles, a company
formed under the laws of Colombia (hereinafter called “Lessee”).  The Lessor and
Lessee may be referred to collectively as the “Parties” or individually as a
“Party”.

1.

Equipment. Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor,
on the terms and conditions as specified in this document, the equipment
described in Schedule A attached hereto (“Equipment”).  

2.

Term.  The term of this Lease shall commence on the Effective Date and shall
terminate five (5) years thereafter (the “Original Term”).

3.

Renewal Term.  This Lease may be extended for a one additional five (5) year
period (the “Renewal Term” and with the Original Term, the “Term”) at the end of
the Original Term, unless a Party has notified the other Party in writing at
least ninety (90) days prior to expiration of the Original Term that it elects
not to renew this Lease for the Renewal Term.

4.

Location of Equipment.  As of the Effective Date, the Equipment is located and
installed at the Lessee’s place of business located at Kra #710 Port Arthur, San
Andres Isla (the “Lessee’s Premises”).  Lessee shall not move the Equipment to
other premises without the prior written consent of the Lessor.  In the event
the Lessee desires to move the Equipment to other premises the Lessee shall
contact Lessor, which will either provide its consent or will send trained
personnel to effect the move, the cost of which shall be borne entirely by the
Lessee. Any other premises to which the Equipment is moved after the
Commencement Date shall be considered “Lessee’s Premises” from and after the
effective date of the move.

5.

Condition and Maintenance of Lessee’s Premises. The Lessee shall keep said
Lessee’s Premises clean and in safe condition for invitees or licensees in said
premises and will be responsible for keeping the area housing the Equipment in a
tidy condition.  The Lessee shall be responsible for providing all utility
hookups necessary to operate the Equipment to the specifications of the
manufacturers of the Equipment, including as necessary gas, heat, electricity,
water, and sewer, weekly trash removal, telephone, internet, or other
communication systems and services.  Furthermore, the Lessee shall maintain the
areas housing the Equipment at such temperature ranges as are specified by the
manufacturers thereof.

6.

Entry and Inspection. Upon one hour notice given to the Lessee by the Lessor,
the Lessee shall permit the Lessor and its agents to enter the Lessee’s Premises
at reasonable times to inspect the Equipment.

7.

Lease Payments.  During the Original Term or the Renewal Term, if applicable,
the Lessee agrees to pay the Lessor lease payments equal to $700,000 per year,
payable in twelve monthly installments of $58,333.33 on the first day of each
calendar month, provided that on the date of execution of this Lease the Lessee
shall make a one-time payment equal to all lease payments which have accrued
from the Effective Date to the date of execution of this Lease.  

 

 

1

 

8.

Reporting Obligations of Lessee.  During the Original Term or the Renewal Term,
if applicable, the Lessee agrees to provide the Lessor with a daily report of
the net revenues of the Lessee’s operations.  The Lessee agrees to allow the
Lessor’s agent to audit the operations of the Lessee’s business on a monthly
basis.  Lessor’s initial agent for auditing Lessee’s operations shall be MTS.
Lessor shall pay the auditor $1,500 per month to audit Lessee’s operations, and
Lessee shall pay any audit costs in excess of the amount payable by the Lessor.
Furthermore, the Lessee agrees to provide the Lessor with an office in the
Lessee’s Premises at no charge to Lessor.  

9.

Late Payment.  In the event any payment required to be made under the terms of
this Lease is more than ten (10) days past its due date, the Lessee shall pay to
the Lessor a one-time late fee in the amount of five percent (5%) of the amount
of the delinquent payment.  In addition, the Lessee shall be responsible for
interest on any late payment at the rate of 1.5% per month until the late
payment is actually received by the Lessor.

10.

Encumbrances; Taxes.  The Lessee shall keep the Equipment free and clear of all
levies, liens and encumbrances. The Lessee, or the Lessor at the Lessee's
expense, shall report, pay and discharge when due all license and registration
fees, assessments, sales, use and property taxes, gross receipts, taxes arising
out of receipts from use or operation of the Equipment, and other taxes, fees
and governmental charges similar or dissimilar to the foregoing, together with
any penalties or interest thereon, imposed by any state, federal or local
government or any agency, or department thereof, upon the Equipment or the
purchase, use, operation or leasing of the Equipment or otherwise in any manner
with respect thereto and whether or not the same shall be assessed against or in
the name of the Lessor or the Lessee. However, the Lessee shall not be required
to pay or discharge any such tax or assessment so long as it shall, in good
faith and by appropriate legal proceedings, contest the validity thereof in any
reasonable manner which will not affect or endanger the title and interest of
the Lessor to the Equipment; provided, the Lessee shall reimburse the Lessor for
any damages or expenses resulting from such failure to pay or discharge.  

11.

Lessor's Payment.  In case of failure of the Lessee to procure or maintain
insurance or to pay fees, assessments, charges and taxes, all as specified in
this Lease, the Lessor shall have the right, but shall not be obligated, to
effect such insurance, or pay said fees, assignments, charges and taxes, as the
case may be. In that event, the cost thereof shall be repayable to the Lessor
with the next Lease Payment, and failure to repay the same shall carry with it
the same consequences as a failure to pay any Lease Payment.

12.

Manner of Payment.  All payments due by Lessee to Lessor under this Lease shall
be made via ACH Deposit with the following instructions:

Account Holder: Universal Entertainment SAS, Inc.

Bank: Bank of America

Routing: 026009593

Account: 229044375077

Credit to: Universal Entertainment SAS, Inc.




 

2

 




13.

Repairs and Maintenance.  The Lessee shall be responsible for all costs to keep
the Equipment in good repair, condition and working order and shall furnish any
and all parts, mechanisms and devices required to keep the Equipment in good
mechanical working order.

14.

Loss and Damage. Lessee hereby assumes and shall bear the entire risk of loss
and damage to the Equipment from any and every cause whatsoever. No loss or
damage to the Equipment or any part thereof shall impair any obligation of the
Lessee under this Lease which shall continue in full force and effect through
the term of the Lease.  In the event of loss or damage of any kind whatever to
the Equipment, the Lessee shall, at the Lessor's option:

(a)

Place the same in good repair, condition and working order; or

(b)

Replace the same with like equipment in good repair, condition and working
order; or

(c)

Pay to Lessor the replacement cost of the Equipment.

15.

Surrender.  Upon the expiration or earlier termination of this Lease, the Lessee
shall allow the Lessor to remove the Equipment from the Lessee’s Premises, the
cost of which shall be borne by the Lessee.  The Lessor shall not be responsible
for any damage to the Lessee’s Premises caused by or resulting from the removal
of the Equipment.

16.

Insurance.  The Lessee shall procure and continuously maintain and pay for:

(a)

All risk insurance against loss of and damage to the Equipment for not less than
the full replacement value of the Equipment, naming the Lessor as loss payee,
and;

(b)

Combined public liability and property damage insurance with limits as approved
by the Lessor, naming the Lessor as additionally named insured and a loss payee.

The insurance shall be in such form and with such company or companies as shall
be reasonably acceptable to the Lessor, shall provide at least thirty (30) days
advance written notice to the Lessor of any cancellation, change or
modification, and shall provide primary coverage for the protection of the
Lessee and the Lessor without regard to any other coverage carried by the Lessee
or the Lessor protecting against similar risks.  The Lessee shall provide the
Lessor with an original policy or certificate evidencing such insurance.  The
Lessee hereby appoints the Lessor as the Lessee's attorney in fact with power
and authority to do all things, including, but not limited to, making claims,
receiving payments and endorsing documents, checks or drafts necessary or
advisable to secure payments due under any policy of insurance required under
this Lease.

17.

Indemnity.  The Lessee shall indemnify Lessor against, and hold Lessor harmless
from, any and all claims, actions, suits, proceedings, costs, expenses, damages
and liabilities, including reasonable attorney's fees and costs, arising out of,
connected with, or resulting from the Lessee's use of the Equipment, including
without limitation the selection, delivery, possession, use, operation, or
return of the Equipment.

18.

Disclaimer of Warranties and Waiver of Defenses.  THE LESSOR IS NOT THE
MANUFACTURER OF THE EQUIPMENT, AND MAKES NO WARRANTY, EXPRESSED OR IMPLIED,
REGARDING THE FITNESS, MERCHANTABILITY, DESIGN, CONDITION, CAPACITY, PERFORMANCE
OR ANY OTHER ASPECT OF THE EQUIPMENT OR ITS MATERIAL OR WORKMANSHIP.  The Lessor
further disclaims any liability for loss, damage, or injury to the Lessee or
third parties as a result of any defects, latent or otherwise, in the Equipment
whether arising from the Lessor’s negligence or application of the laws of
strict liability. As to the Lessor, the Lessee leases the equipment “AS IS” on
an all faults basis.  The Lessor hereby assigns to the Lessee, all of the rights
which the Lessor may have against a supplier and a supplier’s vendor for the
breach of warranty or other representations respecting the Equipment.

 

3

 

19.

Default. Each of the following is a default (“Default”) under this Lease: (i)
Lessee fails to pay any Lease Payment or any other payment within ten (10) days
of its due date; (ii) Lessee attempts to or abandons, removes, sells, encumbers
or sublets any item of Equipment; (iii) Lessee does not perform any of Lessee’s
other obligations under this Lease or in any other agreement with Lessor and
such failure continues unremedied for ten (10) business days after written
notice sent by Lessor; (iv) any information provided by the Lessee to the Lessor
proves to be false or inaccurate; (v) Lessee becomes insolvent, dissolves, or
assigns its assets for the benefit of creditors, or a trustee or receiver is
appointed for Lessee or guarantor or for a substantial part of their assets or
enters any bankruptcy or reorganization proceeding; (vi) Lessee suffers a
material adverse change in its financial condition or operations; (vii) Lessee
defaults under any other agreement with Lessor or any of its affiliates; (viii)
Lessee sells or transfers any interest which would result in a change in a
majority ownership of the Lessee or sells all or substantially all its assets
and property; or (ix) Lessee merges or combines with another entity without the
consent of the Lessor.

20.

Remedies.  If a Default occurs, the Lessor may do one or more of the following:

(a)

declare the entire amount of Lease Payments due hereunder through the remaining
of this Lease immediately due and payable without notice or demand to Lessee,
each discounted from its respective due date at a discount rate of 4% per annum;

(b)

sue for and recover all Rents, and other payments, then accrued or thereafter
accruing as they come due;

(c)

take possession of the Equipment, without demand or notice, wherever same may be
located, without any court order or other process of law;

(d)

terminate this Lease; or

(e)

pursue any other remedy at law or in equity.

Notwithstanding any repossession or any other action which the Lessor may take,
the Lessee shall be and remain liable for the full performance of all
obligations on the part of the Lessee to be performed under this Lease. All of
the Lessor's remedies are cumulative, and may be exercised concurrently or
separately.  Lessee agrees to pay all of the Lessor’s costs of enforcing the
Lessor’s rights against the Lessee, repossess the Equipment without court order
including reasonable legal fees and the Lessee will not make any claims against
the Lessor for damages or trespass or any other reason.  The Lessor may exercise
any other right or remedy available at law or in equity and no remedy referred
to in this Lease is intended to be exclusive, but each shall be in addition to
any other remedy referred to or otherwise available to the Lessor. If the Lessor
takes possession of the Equipment, the Lessor may sell, re-lease or otherwise
dispose of it with or without notice, at a public or private sale, and apply the
net proceeds (after deducting all costs related to the sale or disposition of
the Equipment) to the amounts that the Lessee owes the Lessor. The Lessee agrees
that if notice of sale is required by law to be given, ten (10) business days’
notice shall constitute reasonable notice. The Lessee will remain responsible
for any amounts that are due after the Lessor has applied such net proceeds.

 

 

4

 

21.

Non-waiver of default. No party shall be deemed to have waived any right or
remedy under or with respect to this Lease unless such waiver is expressed in a
writing signed by such party.  No waiver of any right or remedy under or with
respect to this Lease by a party on any occasion or in any circumstance shall be
deemed to be a waiver of any other right or remedy on that occasion or in that
circumstance nor a waiver of the same or of any other right or remedy on any
other occasion or in any other circumstance. The subsequent acceptance of a
Lease Payment hereunder by the Lessor shall not be deemed a waiver of any
preceding breach of any obligation hereunder by the Lessee other than the
failure to pay the particular Lease Payment so accepted, and the waiver of any
breach of any covenant or condition by the Lessor shall not constitute a waiver
of any other breach regardless of knowledge thereof.

22.

Bankruptcy.  Neither this Lease nor any interest therein is assignable or
transferable by operation of law. If any proceeding under the United States
Bankruptcy Code, as amended, is commenced by or against the Lessee, or if the
Lessee is adjudged insolvent, or if Lessee makes any assignment for the benefit
of his creditors, or if a writ of attachment or execution is levied on the
Equipment and is not released or satisfied within ten (10) days thereafter, or
if a receiver is appointed in any proceeding or action to which the Lessee is a
party with authority to take possession or control of the Equipment, Lessor
shall have and may exercise any one or more of the remedies set forth in
Paragraph 20 hereof; and this Lease shall, at the option of the Lessor, without
notice, immediately terminate and shall not be treated as an asset of the Lessee
after the exercise of said option.

23.

Ownership.  The Equipment is, and shall at all times be and remain, the sole and
exclusive property of the Lessor; and the Lessee shall have no right, title or
interest therein or thereto except as expressly set forth in this Lease. Unless
granted under this Lease, the Lessee has no right to purchase or otherwise
acquire title to or ownership of any of the Equipment or property of this Lease
no matter that the Equipment or any part thereof may now be, or hereafter
become, attached or affixed to any real property or any improvements thereon.

24.

Additional Documents.  If the Lessor shall so request, the Lessee shall execute
and deliver to Lessor such documents as the Lessor shall deem necessary or
desirable for purposes of recording or filing to protect the interest of the
Lessor in the Equipment.

25.

Notices.  Service of all notices under this Agreement shall be sufficient if
given personally, mailed certified, return receipt requested, postage prepaid,
or sent by overnight delivery, signature required, at the address hereinafter
set forth, or to such address as such party may provide in writing from time to
time.

If to the Lessor:

Universal Entertainment SAS, Inc.

1001 3rd Ave. W., Suite#430

Bradenton, FL 34209

 

If to the Lessee:

VOMBLOM & POMARE y/o Claudia Cifuentes Robles

KRA, 5a #4-710

Port Arthur, San Andres Isla,

Colombia

 

 

5

 

26.

Relationship of Parties. It is understood and agreed that the relationship of
the parties hereto is strictly that of lessor and lessee and that this Lease
shall not be construed as a joint venture or partnership. The parties hereto are
not and shall not be deemed to be agents or representatives of each other.

27.

Assignment; Successors.  The Lessee shall not assign this Lease or its interest
in the Equipment without the prior written consent of the Lessor nor allow any
security interest to encumber the Equipment which ranks equal to or superior to
that of the Lessor under this Lease. The Lessor may, without notifying the
Lessee, sell, assign, grant a security interest in or transfer this Lease or its
rights in the Equipment.  The Lessee agrees that the new owner or secured party,
as the case may be, will have the same rights and benefits that the Lessor has
now under this Lease, and if requested the Lessee shall make all payments to the
new owner or secured party, as the case may be. The rights of the new owner will
not be subject to any claim, defense or set-off that the Lessee may have against
the Lessor. All the terms, covenants, and conditions hereunder shall be binding
upon and inure to the benefit of the heirs, executors, administrators,
successors and assigns of the parties.

28.

Severability.  If any provision in this Lease is held to be invalid or
unenforceable on any occasion or in any circumstance, such holding shall not be
deemed to render the provision invalid or unenforceable on any other occasion or
in any other circumstance nor to render any other provision hereof invalid or
unenforceable, and to that extent the provisions of this Lease are severable;
provided, however, that this provision shall not preclude a court of competent
jurisdiction from refusing so to sever any provision if severance would be
inequitable to one or more of the parties.  

29.

Entire Agreement; Amendments. This Lease and each of the schedules annexed
hereto, each of which is made a part hereof by this reference, constitute the
entire understanding and agreement of the Parties with the subject matter
hereof, and they shall not be bound by any terms, conditions, statements, or
representations, oral or written, not contained in this Lease.  This Lease may
only be amended or changed in a writing signed by both Parties.  Any prior
understandings and agreements between the Parties are merged herein, except only
as herein otherwise expressly stated.

30.

Miscellaneous.

(a)

The paragraph headings in this Lease are for convenience only and shall not in
any wise limit or be deemed to construe or interpret the terms and provisions
hereof.

(b)

Time is of the essence of this Lease and of all provisions hereof.

 

6




(c)

This Agreement shall be construed and enforced in accordance with the laws of
the State of Florida.

(d)

This Lease Agreement may be executed in one or more counterparts, each of which
shall be considered an original.

IN WITNESS HEREOF, the Lessor and the Lessor each execute this Lease as of the
Effective Date set forth above.




Lessor:

 

UNIVERSAL ENTERTAINMENT SAS, INC., a Florida corporation

  

By:

 

Name:

Pierre Quilliam

Title:

Chief Executive Officer




Lessee:

VOMBLOM & POMARE, y/o Claudia Cifuentes Robles, a Colombia Corporation

  

By:

 

Name:

Claudia Cifuentes Robles

Title:

 








EXHIBIT A

TO LEASE AGREEMENT

 




LIST OF EQUIPMENT





7
